Citation Nr: 0619137	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1981 to 
April 1984, and from July 1987 to July 2004.  This matter 
comes to the Board of Veterans' Appeals (Board) from a June 
2005 RO decision.


FINDINGS OF FACT

1.  During the veteran's first period of active duty, he 
contributed $1,575 to the Veterans Educational Assistance 
Program (VEAP) under Chapter 32, Title 38, United States 
Code; he received a refund of these contributions in April 
1983.  

2.  Between July 1987 and June 1988 (during his second period 
of active duty), the veteran contributed $1,200 to Montgomery 
GI Bill (MGIB) educational assistance under Chapter 30, Title 
38, United States Code, but nothing in the record reflects 
that between November 1, 2000, and October 31, 2001, he made 
an election to receive MGIB benefits in lieu of VEAP 
benefits, or that he had his basic pay reduced by $2,700 
within 18 months of such an election.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3001, 3011, 3018C, 3222 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 21.7040, 21.7042, 
21.7045 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).

However, where the facts averred by the claimant could never 
satisfy the requirements necessary to substantiate the claim, 
any deficiency in VCAA duties is nonprejudicial.  See Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003); Manning v. 
Principi, 16 Vet. App. 534, 542-3 (2002) [the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter]; see also VAOPGCPREC 5-2004 (June 23, 2004) [VA is 
not required to meet the VCAA duties to notify or assist a 
claimant where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit].  
Because interpretation of a statute is dispositive of the 
issue addressed in this decision, the VCAA is inapplicable.  

II.  Claim for educational assistance benefits  

The veteran has applied for educational assistance benefits 
under the provisions of Chapter 30, which provide, among 
other things, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  See 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility.  
See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2005).

All veterans who entered active duty after January 1, 1977, 
and before July 1, 1985, are eligible to participate in the 
VEAP by enrolling during their period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  38 U.S.C.A. § 3221 (West 2002).  One who 
enrolls and participates in the program must agree to have a 
monthly deduction made from one's military pay of not less 
than $25 and no more than $100.  The maximum total 
contribution allowed per person is $2,700.  See 38 U.S.C.A. 
§ 3222(a) and (e) (West 2002).

Documents in this file indicate that the veteran had an 
initial period of active duty from April 1981 to April 1984, 
during which he contributed to the VEAP.  However, in April 
1983 he received a refund of the monies he contributed 
($1,575).  At his November 2005 Board hearing, he confirmed 
that he had contributed to an educational assistance program 
during his first period of service, and that he had been 
reimbursed for these payments after separation.  He testified 
that after being separated from service for a few years, he 
decided that he missed the military so he reenlisted and 
eventually began contributing toward educational assistance 
again.  

With his June 2005 notice of disagreement, the veteran 
submitted several Army leave and earning statements 
indicating that he contributed $100 per month towards MGIB 
benefits between July 1987 and June 1988, for a total of 
$1,200. 

In general, educational assistance benefits under the MGIB 
are available to individuals who first became members of the 
Armed Forces or first enter on active duty as members of the 
Armed Forces after June 30, 1985, and who meet certain other 
requirements.  See 38 U.S.C.A. § 3011(West 2002); 38 C.F.R. 
§ 21.7042(a)(1) (2005).  In the present case, the veteran 
first entered active duty with the United States Army in 
April 1981, which was well before June 30, 1985.  
Accordingly, he does not meet the regular criteria for an 
award of Chapter 30 benefits.

In 1996, the Veterans' Benefits Improvements Act of 1996, 
Pub. L. No. 104- 275, 110 Stat. 3322 (Oct. 9, 1996) 
(hereinafter Public Law 104-275) was enacted which extended 
eligibility for the Chapter 30 (MGIB) program to Chapter 32 
(VEAP) participants.  See Public Law 104-275, § 106 
(presently codified at 38 U.S.C.A. § 3018C).  Under the 
provisions of Section 106 of Public Law 104-275, a VEAP 
participant with money in the MGIB fund could be eligible for 
MGIB benefits if, in pertinent part, the individual was a 
participant in VEAP on October 9, 1996; served on active duty 
on October 9, 1996; completed the requirements of a secondary 
school diploma; if discharged or released prior to October 9, 
1997, was honorably discharged or released; and, prior to 
October 9, 1997 made an irrevocable election to receive 
benefits under this section in lieu of benefits under VEAP.  
See 38 U.S.C.A. § 3018C (a) (West 2002); Public Law 104-275, 
§ 106 (a); 38 C.F.R. § 21.7045(d) (2005).  The veteran in 
this case was on active duty as of October 9, 1996 (this was 
during his second period of active duty), but he did not have 
funds in his VEAP account at that time (having received a 
full refund of VEAP contributions in April 1983).

Nevertheless, statutory changes set forth in the Veterans 
Benefits and Health Improvement Act of 2000 provided for an 
additional year (beginning on November 1, 2000, and ending on 
October 31, 2001) for an individual to make an irrevocable 
election to enroll in MGIB.  To be qualified to make the 
conversion, an individual also must: (A) have been a 
participant in the VEAP benefits program on or before October 
9, 1996; (B) have continuously served on active duty since 
October 9, 1996, through at least April 1, 2000; (C) have 
completed secondary school diploma requirements or earned 
twelve college credits, and (D) have been separated from 
service with an honorable discharge.  To make the conversion, 
the individual must pay $2,700, either through deductions 
from service pay, or by payment to VA, within 18 months of 
the election for MGIB benefits.  See 38 U.S.C. § 3018C (West 
2002); 38 C.F.R. § 21.7045(e)(4)(iii) (2005).  
    
Yet nothing in the record reflects that the veteran actually 
elected for MGIB benefits between November 1, 2000, and 
October 31, 2001.  The law provides for no exception to the 
October 31, 2001, deadline.  Moreover, even assuming he had 
elected for MGIB benefits in the one year period prior to 
November 1, 2001, there is no evidence that he paid a total 
of $2,700 toward MGIB benefits within 18 months of such an 
election.  Rather, the evidence of record reflects that the 
veteran had $1,200 deducted from his basic pay, between July 
1987 and June 1988.  

At his Board hearing, the veteran asserted that he paid the 
$1,200 because he was told (at that time) that doing so would 
ultimately entitle him to MGIB benefits.  The Board accepts 
the veteran's statements in this regard.  However, the 
failure of U.S. Government employees to provide accurate 
information regarding eligibility requirements cannot form 
the basis for a grant of benefits when the eligibility 
requirements have not been met.  See Harvey v. Brown, 6 Vet. 
App. 416, 423-24 (1994); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  Rather, the law requires that specific 
requirements be met to establish eligibility.  Unfortunately, 
in this case, the requirements needed for eligibility were 
not fully satisfied.  

The Board recognizes that the veteran had portion of his 
basic pay deducted to participate in the MGIB program.  The 
Board is also is cognizant of the veteran's many years of 
honorable service to his country.  However, there is simply 
no statutory or regulatory authority allowing for the Board 
to grant MGIB educational benefits solely based on the 
monetary contributions made during his military service.  
Since the facts pertinent to this matter are not in dispute 
and the law is dispositive, the claim must be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's claim of entitlement to 
basic eligibility for MGIB benefits is denied.

At his Board hearing, the veteran stated that if he was 
ultimately found not to be entitled to MGIB benefits, he 
wished to be reimbursed for the $1,200 he had contributed.  
VA does not have any control over the monies reduced from a 
service member's basic pay, nor does VA possess the statutory 
authority to refund such money.  Instead, each specific 
branch of the Armed Forces is responsible for the restoration 
of funds.  Thus, the veteran should address his dispute 
directly to the appropriate office in the service department 
(in this case the United States Army), an entity separate 
from VA, to request a refund.




ORDER

Basic eligibility for VA educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


